Case: 22-1166     Document: 13   Page: 1    Filed: 05/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                In re: NCH CORPORATION,
                           Appellant
                    ______________________

                         2022-1166
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/681,777.
                   ______________________

                       ON MOTION
                   ______________________

   Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                        ORDER
     The Director of the United States Patent and Trade-
 mark Office moves to waive the requirements of Federal
 Circuit Rule 27(f) and to remand for further proceedings.
 NCH Corporation opposes remand.
      NCH appeals from the Patent Trial and Appeal Board’s
 affirmance of the examiner’s rejections of claims in NCH’s
 patent application for lack of written description under
 35 U.S.C. § 112(a) and/or as obvious under 35 U.S.C.
 § 103(a). In its opening appeal brief, NCH argues that the
 Board failed to address arguments and declaration evi-
 dence that NCH provided in its opening brief to the Board
Case: 22-1166    Document: 13     Page: 2      Filed: 05/26/2022




 2                                   IN RE: NCH CORPORATION




 to rebut those rejections, which the Board incorrectly
 deemed as presented for the first time in NCH’s reply brief.
     The Director now acknowledges that the Board mistak-
 enly believed the arguments to be newly presented in
 NCH’s reply brief, and “[t]hus, the Board’s analysis is in-
 complete at this time.” Mot. at 2. The Director therefore
 moves to remand for the Board to address NCH’s argu-
 ments and declaration evidence in the first instance. It is
 within this court’s discretion to remand to allow the agency
 to reconsider its previous position. See SKF USA Inc. v.
 United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001). We
 agree that remand is proper and could preserve party and
 judicial resources, and therefore grant the motion.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted. The appeal is remanded to
 the Board to address NCH’s arguments and supporting ev-
 idence and to issue a revised decision. On remand, NCH
 should be given an opportunity to raise arguments and ev-
 idence it believes the Board failed to consider properly.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 May 26, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: May 26, 2022